I dissent.
A fruitful field of judicial investigation into legislative proceedings is opened up by the decision in this case to which I am unwilling to assent.
It is elementary law in this country that the legality and validity of legislative enactments and proceedings, in the absence of defects appearing on the face of the record, are conclusively presumed and judicial inquiry to the contrary is not permitted. The motives or reasons controlling the action of members of the legislative body cannot be challenged in the courts, nor the result of their deliberations set aside by judicial *Page 175 
decree on extraneous disclosures of mistake or misunderstanding of law or fact on their part. 2 Lewis-Sutherland, Stat. Const. § 496; State v. City of Lake City, 25 Minn. 404; Wright v. Defrees, 8 Ind. 298; People v. Shepard, 36 N. Y. 285; People v. McElroy, 72 Mich. 446, 40 N. W. 750,2 L.R.A. 609; Soon Hing v. Crowley, 113 U. S. 703, 5 Sup. Ct. 730,28 L. ed. 1145. The rule applies to local municipal councils and boards properly clothed with the performance of legislative functions and duties, as well as to the state legislature. 2 McQuillin, Municipal Corp. § 703; Lilly v. City of Indianapolis, 149 Ind. 648, 49 N. E. 887; 1 Dillon, Municipal Corp. § 311 (5th Ed. § 580). It precludes inquiry into the motives of the legislative members, either by the state or at the suit of a private party. 2 Lewis-Sutherland, Stat. Const. § 496; Wright v. Defrees, 8 Ind. 298; McCulloch v. State, 11 Ind. 424. The attempt of the court in this case to distinguish between a direct and collateral attack finds no support in the authorities.
The matter of organizing or consolidating school districts, or setting off territory from an existing district, is purely legislative under the Constitution and laws of this state, and may safely be left to the legislative tribunals to which it is referred by law, subject to judicial interference only to the limited extent heretofore stated in our decisions. Hall v. Board of Co. Commrs. of Chippewa County,140 Minn. 133, 167 N. W. 358. Such is the character of the proceeding involved in this case, and the decision of the court presents an extraneous judicial attack upon the order of the local board on the ground of an alleged misunderstanding by some of the members thereof in respect to the validity of a prior proceeding involving the same school district. The case comes clearly within the rule prohibiting judicial interference.
The tax and special assessment cases cited in the opinion of the court, involving as they do private rights and private interests, are not in point. The controversy in this proceeding involves public interests only, is wholly legislative in substance and results, to which all private rights are subordinate and must yield.
  Justice Quinn joins in the above dissent. *Page 176